DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-20 are pending.

Election/Restrictions
Applicant's election of invention I, claims 1-17 in the reply filed on March 16, 2022 is acknowledged. Since the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Interpretation
The recited limitation “a vortex cluster system” (e.g. as in claims 1 and 13) is shown as an embodiment in the disclosure (e.g., specification and/or claims and/or drawings Fig. 4 - Fig. 14), but does not defined in terms of mechanical structure. Therefore, per MPEP, during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach (See MPEP 2111). Consequently, the claim limitation “a vortex cluster system” claims 1-17 is reasonably interpreted as “a separation system comprising multiple tubes of generating vortex flow therein that uses high-energy momentum of fluids to produce sufficient pressure difference (ΔP) 

Claim Objections
Claims 1-4, 6-8 and 16-17 are objected to because of the following informalities: 
Claim 1 recites the limitation “the vertical axis” in line 14 which lacks an antecedent basis.  It is respectfully suggested to amend the limitation to “a vertical axis”, or define “a vertical axis” earlier in the claim.
Claim 2 recites the limitation “the vertical axis have and outer diameter” in line 24 which appears to be a misspelling of “the vertical axis have 
Claim 3 recites the limitation “the plurality of curvilinear pipe loops” in line 27.  It is respectfully suggested to amend the limitation to “the plurality of descending curvilinear pipe loops” for consistent recitation of claim limitation.
Claim 4 recites the limitation “the plurality of curvilinear pipe loops” in line 31.  It is respectfully suggested to amend the limitation to “the plurality of descending curvilinear pipe loops” for consistent recitation of claim limitation.
Claim 6 recites the limitation “first outlet” in lines 13-14.  It is respectfully suggested to amend the limitation to “the first outlet”.
Claim 7 appears to be dependent on claim 6 instead of claim 1, this is because claim 7 recites the limitations “the liquid flowline between the second end of the first pipe and the liquid flow line second outlet” which was defined in claim 6. 
vortex tube” for consistent recitation of claim limitation.
Claim 8 recites the limitation “the opening adjacent the channel” in line 24 which appears to be a misspelling of “the opening adjacent the channel.”  
Claim 16 recites the limitation “each tube” in line 12.  It is respectfully suggested to amend the limitation to “each vortex tube” for consistent recitation of claim limitation.
Claim 17 recites the limitation “each tube” in line 12.  It is respectfully suggested to amend the limitation to “each vortex tube” for consistent recitation of claim limitation.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “an upper vessel portion” and “a lower vessel portion” in lines 9-10. This is considered indefinite for the following reason: The bases for determining “upper” and “lower” vessel portion are unspecified.  It is unclear to one skilled in the art 
Claim 5 recites “an upper surface of the substantially horizontal portion” and “the first lower end of the substantially vertical riser” in lines 7-8. This is considered indefinite for the following reason: The bases for determining “upper” surface of the substantially horizontal portion and “lower” end of the substantially vertical riser are unspecified.  It is unclear to one skilled in the art how to determine the exact location or range of upper surface of the substantially horizontal portion and the first lower end of the substantially vertical riser.  
Claim 13 recites “an upper vessel portion” and “a lower vessel portion” in lines 9-10. This is considered indefinite for the following reason: The bases for determining “upper” and “lower” vessel portion are unspecified.  It is unclear to one skilled in the art how to determine the exact location or range of upper (lower) portion vessel along the fluid vessel. The instant specification (pages 4-6) and Fig. 1 do not teach how to determine the location or range of upper (lower) portion vessel along the fluid vessel. Therefore, for purposes of examination, the limitation “an upper (lower) vessel portion” recited in claim 1 will be considered to be expressed in “a vertical location above (below) the middle of the fluid vessel” until applicants further specify the limitations. 


Allowable Subject Matters and Allowed claims
Claims 1-17 in the instant application are allowed if previously presented objections to claims 1-4, 6-8 and 16-17 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph issues regarding claims 1-17 are resolved.
It is noted herein that applicant elected claims 1-17 directed to the apparatus of a two-phase flow separator system in the response to the Requirement for Restriction/Election dated 03/16/2022, and all apparatus claims are subsequently found allowable as presented in the instant Office action. Therefore, the process claims that include all the limitations of the allowable product/apparatus clams(s) could be considered for rejoinder. To be considered for allowable subject matters, it is respectfully suggested to amend claims 18, for example, but not limited to, “A method of separating a two-phase fluid stream into a first fluid component comprising primarily a gas phase and a second fluid component comprising primarily a liquid phase by using the two-phase flow separator system recited in claim 1, the method comprising:”.  
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-17. A two-phase flow separator system comprising:
a fluid vessel having a height H along a substantially vertical axis, an upper vessel portion and a lower vessel portion with a port in the upper vessel portion and a port in the lower vessel portion, the fluid vessel formed of a vessel wall so as to have an outer vessel diameter and an inner vessel diameter and define a vessel interior; 

a riser having a first end in fluid communication with the first pipe adjacent the second end of the first pipe and the riser having a second end above the riser first end and adjacent the first end of the first pipe; and 
a vortex cluster system in fluid communication with the second end of the riser, is considered novel.
A closest prior art to Hopper (US 2005/0145388 A1) discloses a two-phase flow separator system (Abstract) comprising: (i) a fluid vessel having a height H along a substantially vertical axis (column separator 82, Fig. 10; paragraph [0099]) comprising an upper vessel portion and a lower vessel portion with a port in the upper vessel portion and a port in the lower vessel portion (column separator 82, Fig. 10), gas outlet pipe (104, Fig. 10; paragraph [0106]) that is connected to top of column separator 82, and oil line (128, Fig. 10; paragraph [0116]) that is connected to bottom of column separator 82, wherein the fluid vessel formed of a vessel wall so as to have an outer vessel diameter and an inner vessel diameter and define a vessel interior (column separator 82 comprises a wall defining an inner diameter and outer diameter, Fig. 10); (ii) a first pipe having a first end and a second end (multiphase liquid section 101, paragraphs [0107]-[0108], Fig, 10), wherein the first pipe disposed about the vertical axis so as to form a plurality of descending curvilinear pipe loops arranged adjacent one another along the vertical axis, said pipe loops adjacent one another in a vertically stacked arrangement (multiphase liquid section 101 comprises a downward spiral fluid conduit, paragraphs [0107]-[0108], comprising a plurality of stacked loops, Fig. 10); and (iii) a riser having a first end in fluid communication Hopper does not disclose a vortex duster system in fluid communication with the second end of the riser.
Other pertinent prior art to Al-Yazdi (US 5,004,552) discloses apparatus for separating a fluid mixture of a heavy phase from a light phase in a fluid mixture, comprising, a spiral conduit in the form of a vertical coil of a plurality of turns, an inlet at one end of said conduit and an outlet at a second end of said conduit, means for moving the mixture of phases through said conduit at a velocity such that said heavy phase segregates in said conduit along the outside of said turns of said coil, skimmer ports in said conduit along the outside of at least several upper turns of said coil; a separating tank, and take-off lines connecting the skimmer ports to said tank below said ports.
Other pertinent prior art to Ament et al. (US 5,426,950) discloses a separation vessel for connection with a refrigerant source in a vertical position, a horizontal position and in any position between vertical and horizontal to condense the refrigerant from the source to form a liquid portion and a gas portion for discharge from the separation vessel, said separation vessel including: a longitudinally extending housing having an exterior surface forming an exterior side surface oriented around a longitudinal axis; said exterior surface additionally forming a top side and a bottom side respectively disposed at the opposite ends of said longitudinal axis; first conduit means connected with said longitudinal extending housing for receiving the refrigerant to be condensed into a liquid portion and a gas portion; heat extraction means associated with 
Other pertinent prior art to Elms et al. (US 2014/0260993 A1) disclose an apparatus for separating gas from liquid in a gas liquid flow, said apparatus comprising: a pipe having a first end and a second end, the pipe having a plurality of curvilinear pipe loops arranged adjacent one another along an axis extending from a first axis end to a second axis end, each pipe loop characterized by an inner wall and an outer wall; a loop outlet port disposed along the inner wall of one of the loops; and a gas separator in fluid communication with the loop outlet port, wherein each pipe loop is characterized by a diameter and the diameters of at least a portion of the plurality of adjacent pipe loops are different.
Other pertinent prior art to Good (US 1,306,003) discloses a separator comprising a curved, spiral or helical passage of appropriate cross-sectional shape and linear dimensions to cause a mixture of gas and liquid flowing therethrough to separate, the liquid first impinging on the outer wall of the curved passage at its entrance and then flowing to or along the inner wall thereof, said pas sage, beyond its entrance, being provided with one or more liquid outlets 
The cited prior arts, alone or in combination, do not teach or suggest a two-phase flow separator system comprising:
a fluid vessel having a height H along a substantially vertical axis, an upper vessel portion and a lower vessel portion with a port in the upper vessel portion and a port in the lower vessel portion, the fluid vessel formed of a vessel wall so as to have an outer vessel diameter and an inner vessel diameter and define a vessel interior; 
a first pipe having a first end and a second end, the first pipe disposed about the vertical axis so as to form a plurality of descending curvilinear pipe loops arranged adjacent one another along the vertical axis, said pipe loops adjacent one another in a vertically stacked arrangement; 
a riser having a first end in fluid communication with the first pipe adjacent the second end of the first pipe and the riser having a second end above the riser first end and adjacent the first end of the first pipe; and 
a vortex cluster system in fluid communication with the second end of the riser, as recited in claim 1 of claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772